DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are presented for examination.

Response to Amendment
	Applicant’s amendment has obviated most, but not all, of the objections to the specification, drawings, and claims made in the previous Office Action.  To the extent that an objection or rejection appears in the previous Office Action(s) but not this Office Action, that objection or rejection is withdrawn.  To the extent that is appears both in a previous Office Action(s) and this Office Action, the objection or rejection is maintained.
	Applicant’s amendment has also eliminated the interpretation of the claims under 35 USC § 112(f) and their associated rejections under 35 USC § 112(b).  Therefore, that interpretation, and those rejections, are withdrawn.
	Applicant’s amendment has also obviated the rejection of claims 1-19 under 35 USC § 101 because independent claims 1 and 11, as amended, now recite “train[ing], based on the feature usage, a correlation model having a set of correlation scores,” which is clearly not mentally performable.  Further, due to this amendment, the claim as a whole now integrates whatever mental steps remain (e.g., grouping action data, comparing feature usage) into the practical application of making automated recommendation of features to users of a tenant computing system.  See rejection under 35 USC § 101 infra for analysis of claim 20.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 43 (Fig. 9).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in 

Specification
The disclosure is objected to because of the following informalities:
In paragraph 5, “data … is” should be “data … are”.  Examiner notes that “data” is the plural of “datum” and that verbs used in connection with “data” should be in the plural form.  The specification contains numerous instances of “data” being used as singular, which will not be further enumerated here.  Examiner requests that all such instances be corrected.
In paragraphs 34 and 35, all instances of sentences of the form “X includes X1, X2, X3, and it can also include others” should read “X includes X1, X2, and X3, and it can also include others”.  
In paragraph 96, “media … is not limited to” should be “media … are not limited to”; “media is different from, and does not include” should be “media are different from, and do not include”; “media … embodies” should be “media … embody”; “It includes hardware” should be “They include hardware”.  Any other instances in this or any other paragraph of the term “media” being used as singular should also be corrected so that “media” is used exclusively as a plural noun.
Appropriate correction is required.
The abstract of the disclosure is objected to because “data … is” should be “data … are”.  Correction is required.  See MPEP § 608.01(b).

Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claims 2-10 and 12-19 are objected to because of the following informalities: 
In claims 2 and 12, “corresponding an action” should be “corresponding to an action”.
In claims 5 and 14, “based on segmentation” should be “based on a segmentation”; “each correlation model corresponds” should be “each correlation model corresponding”.
In claims 7 and 16, “each of the plurality of different tenant computing system” should be “each of the plurality of different tenant computing systems”.
All claims dependent on a claim objected to hereunder are also objected to for being dependent on an objected-to claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 9 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 20 recites the limitation "the model application logic".  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, Examiner will ignore the language “by the model application logic” at the end of the claim.

Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The analysis of the claim will follow the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (January 7, 2019) (“2019 PEG”).

Claim 20
Step 1:  The claim recites “a computing system” comprising “at least one processor” and “memory storing instructions executable by the at least one processor;” therefore, the claim falls into the statutory category of machines.
Step 2A Prong 1: The claim recites, inter alia:
 [G]roup[ing] the action data, acquired for each tenant computing system, into feature groups based on feature enabling functionality in the one or more hosted services that enables the actions indicated by the action data, wherein each feature group represents a feature, and each feature group for each particular tenant computing system indicates that the particular tenant computing system uses the feature represented by the feature group: Grouping data into groups is a mentally performable act that involves merely assigning a category to each data point.  Because the claim does not specify how the grouping is “based on feature enabling logic,” this portion of the limitation could encompass merely judging 
[S]egment[ing] the plurality of different tenant computing systems into a plurality of different segments based on segmentation criteria:  This limitation could be merely directed to a human mentally divvying up the system into segments based on certain criteria.
[C]ompar[ing] the features used by different ones of the plurality of different tenant computing systems:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of making judgments about whether features used by tenant system A is similar to, or different from, those used by tenant system B.
 [G]enerat[ing] a correlation model, for each segment, with a set of correlation scores for each feature, wherein a correlation score is generated for each feature relative to each other feature represented in the feature groups, the correlation score for a first feature relative to a second feature being indicative of an extent to which tenant computing systems, in a same segment, that use the second feature also use the first feature: No restrictions as to the complexity of the “correlation model” are placed on the limitation.  As such, the limitation could merely encompass a human creating a mental model of correlations between the use of feature A and the use of feature B by assigning scores to feature pairs based on whether people who use feature A also use feature B.
[I]dentify[ing] a correlation model for a tenant computing system under analysis based on a segment for the tenant computing system under analysis: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of deciding which correlation model should be used for analyzing a given tenant system.
[A]pply[ing] the correlation model to usage data acquired from the tenant computing system under analysis to identify correlated features that are correlated to a feature used by the tenant computing system under analysis: This limitation could encompass a human (a) determining which correlation model, which could be a mental model, should be used on the given segment of the system, and (b) getting data on 
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  
Three elements of the claim have not been treated above.  First, the claim is directed to a “computing system” comprising “at least one processor” and “memory storing instructions executable by the at least one processor.”  The generic recitation of a “computing system” containing a memory and a processor cannot of itself provide a practical application, because merely reciting that an otherwise mental process is to be performed on a “computing system” comprising software modules amounts to a mere instruction to apply the exception on a generic computer.  See MPEP § 2106.05(f).
Second, the claim recites “acquir[ing] action data from a plurality of different tenant computing systems, the action data from each tenant computing system being indicative of actions taken by users of the tenant computing system in using one or more hosted services….”   This limitation is directed to the insignificant extra-solution activity of mere data gathering.  See MPEP § 2106.05(g).
The third limitation will be treated below at Step 2B.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As noted above, the mere recitation that the otherwise mental process is to be performed on a generic computer is not significantly more than the judicial exception.  See MPEP § 2106.05(f).  The “acquir[ing] action data” limitation is directed to the well-understood, routine, and conventional activity of receiving or transmitting data over a network.  See MPEP § 2106.05(d)(II), OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network).  The only remaining limitation is “generat[ing] a control signal to control an interface system based on the correlated features ….”  The notion of generating a control signal to control an interface is also well-understood, routine, and conventional.  See Luo (US 20070171243), paragraph 15 and Fig. 4 (conventional panel control signals can be used to drive display panels).  As an ordered whole, the claim is directed to the recommendation of application features to users based on previously used 

Claim Rejections - 35 USC § 103
Claims 1-4 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Huff (US 20080250323) (“Huff”) in view of Eggs et al. (US 20130166357) (“Eggs”) and further in view of de Knijf et al. (US 20170169345) (“de Knijf”).
Regarding claim 1, Huff discloses “[a] computing system, comprising:
at least one processor (computing environment includes a number of computer systems, which can generally include any type of computer system based on a microprocessor – Huff, paragraph 22); and
memory storing instructions executable by the at least one processor (data structures and code are stored in a computer-readable storage medium including volatile and non-volatile memory – Huff, paragraph 16), wherein the instructions, when executed, cause the computing system to:
acquire action data from a … tenant computing system[], wherein … the action data from [the] tenant computing system is indicative of actions taken by [a] plurality of users of the … tenant computing system in using … one or more hosted services (recommendation server compares application-usage information [action data] received from a user to application usage information received from other users to identify a usage group; usage group identifies a set of users who use the application similarly to the user [application usage = action] – Huff, paragraph 17; a web server [tenant computing system] can host the application – id. at paragraph 24); 
group the action data, acquired for [the] tenant computing system, into feature groups based on feature enabling functionality in the one or more hosted services (application-usage information received from a client is compared to additional application-usage information from other users to identify a usage group [feature group] – Huff, Fig. 2, ref. char. 204; application can be a web-based application; a web server can host the application – Huff, paragraph 25; see also Fig. 1 [showing that the web server is connected to the client through a network, so that the enabling functionality within the web server enables users to use the applications [usage = action] by providing the applications to the users over the network; the groupings are based on this functionality insofar as the usage of the applications on which the application-usage information is based is made possible by the capacity of the web server to enable end users to use the applications]), wherein 
the feature enabling functionality is configured to enable the actions indicated by the action data (application can be a web-based application; a web server can host the application – Huff, paragraph 25; see also Fig. 1 [showing that the web server is connected to the client through a network, so that the enabling functionality within the web server enables users to use the applications [usage = action] by providing the applications to the users over the network]), 
each feature group representing a feature corresponding to at least one of the actions in the one or more hosted services (recommendation server compares application usage information associated with a user to additional application usage information associated with other users to identify a usage group [feature group]; comparing application-usage information to additional application-usage information can involve comparing application features used – Huff, paragraph 36 [application feature usage = actions, so that the groups correspond to the action of using similar features]), and 
each feature group for [the] particular tenant computing system indicates that the particular tenant computing system uses the feature represented by the feature group (recommendation server identifies an application feature associated with the usage group but not associated with the user [so that other users in the group use the feature] – Huff, paragraph 45); … [and]
generate a control signal to control an interface system based on [a] correlated feature (after recommendation server identifies an application feature associated with the usage group but not associated with the user, the application feature identifier allows a recommendation server to recommend the application feature [correlated feature] to the user; recommending the application feature can involve highlighting [controlling, on an interface system] the application feature by highlighting an icon, a shortcut, or a menu item associated with the application feature – Huff, paragraphs 45-46).”
Huff appears not to disclose explicitly the further limitations of the claim.  However, Eggs discloses “a plurality of different tenant computing systems (business application platform may include several tenant systems, each providing services to a respective tenant – Eggs, paragraph 18), wherein each particular tenant computing system, of the plurality of different tenant computing systems, includes a plurality of users that use one or more hosted services (business application platform may include several tenant systems, each providing services to a respective tenant – Eggs, paragraph 18; business application platform that includes the tenant systems provide business services to a user interface client operated by a user – id. at paragraph 17; tenant systems contain a business configuration that includes the number of users [which in general is greater than one] – id. at paragraph 25; see also Fig. 1, esp. ref. chars. 110, 140)….” 
Eggs further discloses “compar[ing] feature usage by different ones of the plurality of different tenant computing systems (to recommend applications to users of the various tenant computing systems, user-based similarities and content-based similarities may be computed [computing a similarity = comparing]; for instance, business applications bought by users/tenants similar to the active user could be of interest to the active user [since the system compares the user to other tenants as well as to other users, cross-tenant computing system analysis is performed] – Eggs, paragraphs 50-53);
[developing], based on the feature usage, a correlation model having a set of correlation scores (business application platform may include several tenant systems, each providing services to a respective tenant – Eggs, paragraph 18; collaborative filter is applied based, inter alia, on data fields describing tenants to determine a first plurality of business applications from a plurality of candidate business applications [features] – id. at paragraph 50; item-item collaborative filter determines recommendations based on items’ similarity (e.g., business applications [features] similar to those already bought [used] by the active user might be of interest to him) – id. at paragraph 51; similarities [correlation scores, collectively comprising a correlation model] may be pre-calculated based on content – id. at paragraph 52), wherein 
each particular correlation score, in the set of correlation scores, indicates a correlation between a first feature represented in the feature groups and a second feature represented in the feature groups and is indicative of an extent to which tenant computing systems that use the second feature also use the first feature (collaborative filter is applied based, inter alia, on data fields describing tenants to determine a first plurality of business applications from a plurality of candidate business applications [features] – Eggs, paragraph 50; item-item collaborative filter determines recommendations based on items’ similarity (e.g., business applications [features] similar to those already bought by the active user might be of interest to him [so the similarity indicates to what extent a user who uses application 1 might also use application 2]) – id. at paragraph 51; similarities [correlation scores] may be pre-calculated based on content – id. at paragraph 52); [and]
apply the correlation model to usage data acquired from a tenant computing system under analysis to identify a correlated feature that is correlated to a feature used by the tenant computing system under analysis (recommendation system may take usage patterns into account – Eggs, paragraph 31; item-item collaborative filter determines recommendations based on items’ similarity (e.g., business applications [features] similar to those already bought by the active user might be of interest to him [so the similarity indicates to what extent a user who uses application 1 [feature used by the system under analysis] might also use application 2 – i.e., the system identifies applications correlated to application 1]) – id. at paragraph 51; based on the resulting list of business applications, recommended [i.e., correlated to already-used applications] business applications are determined [identified] and presented to the user – id. at paragraph 57 and Fig. 4, esp. ref. chars. S450-S460)….”
Huff and Eggs are both related to recommendation systems and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have See Eggs, paragraphs 4-5.
Neither Huff nor Eggs appears to disclose explicitly the further limitations of the claim.  However, de Knijf discloses “train[ing], based on the feature usage, a correlation model having a set of correlation scores (churn prediction model [correlation model] uses behavioral data and user characteristics to predict whether a given user will stop using an application; a training set of user interactions is correlated to a churn probability value for various sequences of user activity, and user actions in navigating through the app [feature usage] can be used to predict the probability [correlation score] that the user will “churn” the app – de Knijf, abstract)….”
de Knijf and the instant application both relate to prediction of software usage and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Huff and Eggs to train a correlation model based on the feature usage, as disclosed by de Knijf, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would allow the system to harness the power of machine learning to determine what characteristics render a user likely to use a feature.  See de Knijf, paragraphs 2, 34-35.

Claim 11 is a method claim corresponding to system claim 1 and is rejected for the same reasons as given in the rejection of that claim.

Regarding claim 2, Huff, as modified by Eggs and de Knijf, discloses that “each feature group represents a feature corresponding [to] an action in an application hosted by the one or more hosted services (recommendation server identifies an application feature associated with the usage group, but not associated with a user; the application feature can be, inter alia, a free upgrade to an application, a purchasable upgrade to an application, a free or purchasable update to the application, etc. [the update/upgrade = features; the act of upgrading/updating = actions] – Huff, paragraph 45), and
the control signal controls the interface system to generate an interactive actuator that represents the correlated feature and is actuatable by a user to navigate the user to a user interface configured to execute the action in the application corresponding to the correlated feature (after recommendation server identifies an application feature associated with the usage group but not associated with the user, the application feature identifier allows a recommendation server to recommend the application feature [correlated feature] to the user; recommending the application feature can involve highlighting [controlling, on an interface system] the application feature by, inter alia, presenting a dialog box [interactive actuator] to user that specifies the application feature [so that, for instance, if the dialog box indicates that the user should perform an upgrade [action], the user could click on [actuate] the upgrade button to navigate the user to the interfaces necessary to effectuate the upgrade] – Huff, paragraphs 45-46).”

Claim 12 is a method claim corresponding to system claim 2 and is rejected for the same reasons as given in the rejection of that claim.

Regarding claim 3, Huff, as modified by Eggs and de Knijf, discloses that “the instructions cause the computing system to:
detect rule information corresponding to the tenant computing system under analysis, the rule information being indicative of whether an applicable rule is to be applied to adjust the correlated feature (recommendation server receives updated application-usage information from users associated with a usage group; recommendation server then determines from the updated application-usage information if the users associated with the usage-group are continuing to use a given application feature; if not [rule 1], recommendation server disassociates [adjusts] the given application feature from the usage group; if so [rule 2], recommendation-server may increase the weight of the given application feature when calculating a weighted predetermined ratio – Huff, paragraphs 50, 52 [rule information = whether or not users are continuing to use a feature, which the system detects at step 304 of Fig. 3; rule 1 = if users are no longer using a feature, disassociate the feature from the group; rule 2 = if users are still using a feature, increase the weight of the feature, so that an identification system would identify rule 1 as applicable if the feature is not used and rule 2 as applicable if the feature is used]; see also Fig. 3); and
compare the detected rule information with a set of rules to identify the applicable rule (recommendation server receives updated application-usage information from users associated with a usage group; recommendation server then determines from the updated application-usage information if the users associated with the usage-group are continuing to use a given application feature; if not, recommendation server disassociates [adjusts] the given application feature from the usage group; if so, recommendation-server may increase the weight of the given application feature when calculating a weighted predetermined ratio – Huff, paragraphs 50, 52 [rule information = whether or not users are continuing to use a feature; rule 1 = if users are no longer using a feature, disassociate the feature from the group; rule 2 = if users are still using a feature, increase the weight of the feature, so that an identification system would identify rule 1 as applicable if the feature is not used and rule 2 as applicable if the feature is used]; see also Fig. 3).”
 
Claim 13 is a method claim corresponding to system claim 3 and is rejected for the same reasons as given in the rejection of that claim.

Regarding claim 4, Huff, as modified by Eggs and de Knijf, discloses that “the instructions cause the computing system to:
apply the applicable rule to the correlated feature to adjust a portion of the correlated feature as indicated by the applicable rule (recommendation server receives updated application-usage information from users associated with a usage group; recommendation server then determines from the updated application-usage information if the users associated with the usage-group are continuing to use a given application feature; if not, recommendation server disassociates [adjusts] the given application feature from the usage group [applies a rule]; if so, recommendation-server may increase the weight of [adjust] the given application feature [apply another rule] when calculating a weighted predetermined ratio – Huff, paragraphs 50, 52 [rule information = whether or not users are continuing to use a feature; rule 1 = if users are no longer using a feature, disassociate the feature from the group; rule 2 = if users are still using a feature, increase the weight of the feature]; see also Fig. 3).” 

Claims 5, 7-8, 14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Huff in view of Eggs and de Knijf and further in view of Walton, III (US 10313261) (“Walton, III”).
	Regarding claim 5, Huff, as modified by Eggs and de Knijf, discloses that “the instructions cause the computing system to: …
generate a plurality of correlation models, each correlation model correspond[ing] to a different one of the plurality of different segments (business application platform may include several tenant systems, each providing services to a respective tenant – Eggs, paragraph 18; collaborative filter is applied based, inter alia, on data fields describing tenants to determine a first plurality of business applications from a plurality of candidate business applications [features] – id. at paragraph 50; item-item collaborative filter determines recommendations based on items’ similarity (e.g., business applications [features] similar to those already bought by the active user might be of interest to him) – id. at paragraph 51; similarities [correlation scores, collectively comprising a correlation model] may be pre-calculated based on content – id. at paragraph 52; note that the similarities are calculated for a particular user, so that there is a separate model for each user [segment]);
select one of the correlation models based on identifying a particular segment, of the plurality of different segments (business application platform may include several tenant systems, each providing services to a respective tenant – Eggs, paragraph 18; collaborative filter is applied based, inter alia, on data fields describing tenants to determine a first plurality of business applications from a plurality of candidate business applications [features] – id. at paragraph 50; item-item collaborative filter determines recommendations based on items’ similarity (e.g., business applications [features] similar to those already bought by the active user might be of interest to him) – id. at paragraph 51; similarities [correlation scores, collectively comprising a correlation model] may be pre-calculated based on content – id. at paragraph 52; note that the similarities are calculated for a particular user, so that there is a separate model for each user [segment] and the model corresponding to that user is selected)...; [and]
apply the selected correlation model to usage data acquired from the tenant computing system under analysis to identify the correlated feature (recommendation system may take usage patterns into account – Eggs, paragraph 31; item-item collaborative filter determines recommendations based on items’ similarity (e.g., business applications [features] similar to those already bought by the active user might be of interest to him [so the similarity indicates to what extent a user who uses application 1 [feature used by the system under analysis] might also use application 2 – i.e., the system identifies applications correlated to application 1]) – id. at paragraph 51; based on the resulting list of business applications, recommended [i.e., correlated to already-used applications] business applications are determined [identified] and presented to the user – id. at paragraph 57 and Fig. 4, esp. ref. chars. S450-S460).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Huff and de Knijf to develop multiple correlation models and to select an appropriate model to conduct an analysis of which features are appropriate to recommend to a given user, as disclosed by Eggs, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would allow the system to develop more granular and personalized recommendations specific to individual users under consideration.  See Eggs, paragraph 57.
Walton, III discloses that “the instructions cause the computing system to:
processor develops a tenant assignment [segmentation] model based at least in part on tenant resource usage data and hardware resource data [segmentation criterion] and provides a suggested tenant assignment of a set of tenants to a set of hardware resources based on the resource data – Walton, III, abstract); … [and]
identify a particular segment, of the plurality of different segments, that the tenant computing system under analysis falls into based on the segmentation criterion (processor develops a tenant assignment [segmentation] model based at least in part on tenant resource usage data and hardware resource data [segmentation criteria], solves the tenant assignment model to determine a suggested tenant assignment comprising an assignment of a set of tenants to a set of hardware resources [thereby identifying which set of hardware resources [segment] each tenant [system under analysis] falls into], and provides a suggested tenant assignment based on the resource data – Walton, III, abstract)….”
Walton, III and the instant application both relate to the allocation of resources in tenant computing systems and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Huff, Eggs, and de Knijf to segment the tenants and to identify to which segment the tenant under analysis belongs, as disclosed by Walton, III, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would provide an efficient system of organization of tenants that would allow the system to direct data to tenants quickly while utilizing hardware resources efficiently.  See Walton, III, col. 1, ll. 5-10.

Claim 14 is a method claim corresponding to system claim 5 and is rejected for the same reasons as given in the rejection of that claim.


processor develops a tenant assignment [segmentation] model based at least in part on tenant resource usage data and hardware resource data and provides a suggested tenant assignment of a set of tenants to a set of hardware resources [tenant computing systems] based on the resource data – Walton, III, abstract; tenant usage profile includes a maximum use-case for a time period [so the assignment/segmentation is based partly on usage] – id. at col. 8, l. 58-col. 9, l. 25), and the instructions cause the computing system to:
acquire usage information indicative of a usage level of users of each of the plurality of different tenant computing system[s] (processor develops a tenant assignment [segmentation] model based at least in part on tenant resource usage data [usage level] and hardware resource data and provides a suggested tenant assignment of a set of tenants to a set of hardware resources [tenant computing systems] based on the resource data – Walton, III, abstract; tenant usage profile includes a maximum use-case for a time period [information indicative of usage level] – id. at col. 8, l. 58-col. 9, l. 25); and 
segment the plurality of different tenant computing systems into the plurality of different usage segments based on the usage information, each usage segment including tenant computing systems having commonality of feature usage (processor develops a tenant assignment [segmentation] model based at least in part on tenant resource usage data [usage level] and hardware resource data and provides a suggested tenant assignment of a set of tenants to a set of hardware resources based on the resource data – Walton, III, abstract; tenant usage profile includes a maximum use-case for a time period – id. at col. 8, l. 58-col. 9, l. 25; one constraint in tenant assignment may count how many tenants with common peak usage [i.e., have commonality of feature usage] are in a tenant group and limit the sum of services to the cardinality of the group minus one [so that the tenants in the segment have similar feature usage but cannot use all services at peak time simultaneously] – id. at col. 16, ll. 35-53).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Huff, Eggs, and de Knijf to separate the tenants into groups See Walton, II, col. 16, ll. 35-53.

Claim 16 is a method claim corresponding to system claim 7 and is rejected for the same reasons as given in the rejection of that claim.

Regarding claim 8, neither Huff, Eggs, nor de Knijf appears to disclose explicitly the further limitations of the claim.  However, Walton, III discloses that “the segmentation criterion generates groups of tenant computing systems having corresponding usage patterns (processor develops a tenant assignment [segmentation] model based at least in part on tenant resource usage data [usage level] and hardware resource data and provides a suggested tenant assignment of a set of tenants to a set of hardware resources based on the resource data – Walton, III, abstract; tenant usage profile includes a maximum use-case for a time period – id. at col. 8, l. 58-col. 9, l. 25; one constraint in tenant assignment may count how many tenants with common peak usage [i.e., having corresponding feature usage] are in a tenant group and limit the sum of services to the cardinality of the group minus one [so that the tenants in the segment have corresponding feature usage but cannot use all services at peak time simultaneously] – id. at col. 16, ll. 35-53).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Huff, Eggs, and de Knijf to generate groups of tenants having corresponding feature usage, as disclosed by Walton, III, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would provide a convenient method for the system to track the usage data of the various tenants so that the data can be manipulated accordingly.  See Walton, II, col. 16, ll. 35-53.

.

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Huff in view of Eggs, de Knijf, and Walton, III and further in view of White (US 20140229407) (“White”).
Regarding claim 6, the rejection of claim 5 is incorporated.  Huff, as modified by de Knijf and Walton, III, further discloses that “the instructions cause the computing system to:
acquire demographic information from the … tenant computing system[] (comparing application-usage information to additional application-usage information can involve comparing demographic data associated with the user and with the other users – Huff, paragraph 36)….”
  Eggs further discloses a “[p]lurality of different tenant computing systems (business application platform may include several tenant systems, each providing services to a respective tenant – Eggs, paragraph 18)….”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Huff, de Knijf, and Walton, III to perform the method on a multi-tenant computing system, as disclosed by Eggs, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would provide economies of scale versus a single tenant computing system.  See Eggs, paragraph 18.
Neither Huff, de Knijf, Eggs, nor Walton, III appears to disclose explicitly the further limitations of the claim.  However, White discloses that “the segmentation criterion comprises a demographic criterion that segments the … tenant computing system[] based on the demographic information (in a method for using a machine learning model to identify a target set of enterprise users to which to send a communication in a multi-tenant database environment, the system may identify one or more user traits and trait values of recipients for whom relevancy scores are determined; the user traits can include demographic traits including age, gender, and race; for example, if age is a user trait, the trait could be divided into any number of suitable sized bins [segments], each of which has a respective user trait value, so that one bin may include the ages of 21-30, another could include the ages of 31-40, etc. [so that the users in the tenant computing system are segmented by demographics] – White, paragraphs 47, 144, 153; see also Fig. 1B).”
White and the instant application both relate to multi-tenant computing systems and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Huff, Eggs, de Knijf, and Walton, III to segment the tenant computing system based on demographics, as disclosed  by White, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would organize the system so as to allow it to target individuals with a particular demographic profile with relevant messages.  See White, paragraph 144.

Claim 15 is a method claim corresponding to system claim 6 and is rejected for the same reasons as given in the rejection of that claim.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Huff in view of Eggs, de Knijf, and Walton, III and further in view of Li et al. (US 20170293919) (“Li”).
Regarding claim 9, neither Huff, Eggs, de Knijf, nor Walton, III appears to disclose explicitly the further limitations of the claim.  However, Li discloses that “the instructions cause the computing system to:
for each segment of the plurality of different segments,
build a binary feature usage matrix that is based on the usage information and indicates whether the different tenant computing systems in the particular segment use[] the features represented by the feature groups (in a system for determining the sequence of a customer journey, an n*d binary matrix X can be constructed, where n is the number of categorical sequence patterns such as home [Wingdings font/0xE0] food [Wingdings font/0xE0] outdoors [Wingdings font/0xE0] shop [Wingdings font/0xE0] home [features], and d is the dimensionality of the binary matrix X; each dimension in the matrix X represents a hidden factor and an entry Xij = 1 indicates that the pattern i is influenced by the factor j [or, in other words, that a certain factor influences whether a user uses a given sequence of features] – Li, paragraphs 44-47 and 58 [note that the entire set of user data can be deemed a “segment” here, meaning that there is only one segment]; system may be embodied in a cloud computing environment whose characteristics include pooling of computing resources to serve multiple consumers using a multi-tenant model [so the users may be spread across multiple tenants] – id. at paragraphs 67-72),
build a feature similarity matrix from the feature [usage matrix] (an n*n similarity matrix S [feature similarity matrix] that depends on the number of common subsequences between the patterns of users i and j can be well approximated by a weighted linear function of factor features, such that S is approximately XMXT, where X is the binary matrix [feature usage matrix] and M is a weighting (Mahalanobis) matrix – Li, paragraphs 44-47 and 59), and
perform machine learning to update the binary feature usage matrix and the feature similarity matrix based on additional action data (a learning system is formed by forming/training a learning model based on learned features used to construct the binary matrix; model formation/training can involve calculating and recalculating model coefficients and other model building/combining processes [note that model training implies the receipt of new learned features/additional data, and since the learned features are used to construct the binary matrix, the binary matrix, and hence the similarity matrix, would also be updated] – Li, paragraphs 60-63).”
Li and the instant application both relate to machine learning of user data and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Huff, Eggs, de Knijf, and Walton, III to build a binary matrix, build a feature similarity matrix from the binary matrix, and perform machine learning on the similarity matrix to update the matrices, as disclosed by Li, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would allow the system to make personalized recommendations for users, thereby making users aware of features or entities of which they may not have been previously aware.  See Li, paragraph 65 (system may use the learning system to direct users to webpages, send targeted advertisements, etc.).

Claim 18 is a method claim corresponding to system claim 9 and is rejected for the same reasons as given in the rejection of that claim.

Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Huff in view of Eggs, de Knijf, and Walton, III and further in view of Ignatyev (US 20170318083) (“Ignatyev”).
	Regarding claim 10, neither Huff, Eggs, de Knijf, nor Walton, III appears to disclose explicitly the further limitations of the claim.  However, Ignatyev discloses that “the plurality of different segments comprises a plurality of different size segments (optimal distribution of a set of N tenants among K servers/elements of a cloud platform may be performed by considering observed changes in “signatures” among different tenants, as segmented by, inter alia, number of users by tenant – Ignatyev, paragraphs 104-105), and the instructions cause the computing system to:
	segment the plurality of different tenant computing systems into the different size segments based on a number of users of each of the plurality of different tenant computing systems (optimal distribution of a set of N tenants among K servers/elements of a cloud platform may be performed by considering observed changes in “signatures” among different tenants, as segmented by, inter alia, number of users by tenant – Ignatyev, paragraphs 104-105).”
Huff, Eggs, Walton, III, de Knijf, and Ignatyev all relate to distributed computing architectures and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Huff, Eggs, Walton, III, and de Knijf to segment the tenant systems based on a number of users, as disclosed by Ignatyev, and an ordinary artisan could reasonably expect to do so successfully.  Doing so would result in a more optimal distribution of tenant systems to resources.  See Ignatyev, paragraphs 104-105.

.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Huff in view of Eggs.
Regarding claim 20, Huff discloses “[a] computing system, comprising: 
at least one processor (computing environment includes a number of computer systems, which can generally include any type of computer system based on a microprocessor – Huff, paragraph 22); and
memory storing instructions executable by the at least one processor (data structures and code are stored in a computer-readable storage medium including volatile and non-volatile memory – Huff, paragraph 16), wherein the instructions, when executed, cause the computing system to:
acquire action data from a … tenant computing system[], the action data from [the] tenant computing system being indicative of actions taken by users of the tenant computing system in using one or more hosted services (recommendation server compares application-usage information [action data] received from a user to application usage information received from other users to identify a usage group; usage group identifies a set of users who use the application similarly to the user [application usage = action] – Huff, paragraph 17; a web server [tenant computing system] can host the application – id. at paragraph 24); 
group the action data, acquired for [the] tenant computing system, into feature groups based on feature enabling functionality in the one or more hosted services that enables the actions indicated by the action data, wherein each feature group represents a feature (recommendation server compares application usage information associated with a user to additional application usage information associated with other users to identify a usage group [feature group]; comparing application-usage information to additional application-usage information can involve comparing application features used – Huff, paragraph 36; note that because the hosted applications enable users to use their features, any usage data [action data], and hence any grouping into usage groups [feature groups], is based on the enablement of the usage of the underlying features), and each feature group for each particular tenant computing system indicates that the particular tenant computing system uses the feature represented by the feature group (recommendation server identifies an application feature associated with the usage group but not associated with the user [so that other users in the group use the feature] – Huff, paragraph 45); … [and]
generate a control signal to control an interface system based on the correlated features identified (after recommendation server identifies an application feature associated with the usage group but not associated with the user, the application feature identifier allows a recommendation server to recommend the application feature to the user; recommending the application feature can involve highlighting [controlling, on an interface system] the application feature by highlighting an icon, a shortcut, or a menu item associated with the application feature – Huff, paragraphs 45-46)….”
Huff appears not to disclose explicitly the remaining limitations of the claim.  However, Walton, III discloses “segment[ing] the plurality of different tenant computing systems into a plurality of different segments based on segmentation criteria (processor develops a tenant assignment [segmentation] model based at least in part on tenant resource usage data and hardware resource data [segmentation criteria] and provides a suggested tenant assignment of a set of tenants to a set of hardware resources based on the resource data – Walton, III, abstract)….”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Huff to segment the tenant systems based on segmentation criteria, as disclosed by Walton, III, and an ordinary artisan could reasonably expect to do so successfully.  Doing so would result in a more efficient allocation of resources by ensuring that resources are fully and uniformly utilized, ensuring that each grouping has similar characteristics.  See Walton, III, col. 2, l. 19-col. 3, l. 16.
Neither Huff nor Walton, III appears to disclose explicitly the further limitations of the claim.  However, Eggs discloses “a plurality of different tenant computing systems (business application platform may include several tenant systems, each providing services to a respective tenant – Eggs, paragraph 18)….”  -35-
business application platform may include several tenant systems, each providing services to a respective tenant – Eggs, paragraph 18; collaborative filter is applied based, inter alia, on data fields describing tenants to determine a first plurality of business applications from a plurality of candidate business applications [features] – id. at paragraph 50; item-item collaborative filter determines recommendations based on items’ similarity (e.g., business applications [features] similar to those already bought by the active user might be of interest to him) – id. at paragraph 51; similarities [correlation scores, collectively comprising a correlation model] may be pre-calculated based on content – id. at paragraph 52; note that, because the similarity scores are calculated on a per-user basis, the correlation model is created “for each segment” (user)), wherein a correlation score is generated for each feature relative to each other feature represented in the feature groups, the correlation score for a first feature relative to a second feature being indicative of an extent to which tenant computing systems, in a same segment, that use the second feature also use the first feature (collaborative filter is applied based, inter alia, on data fields describing tenants to determine a first plurality of business applications from a plurality of candidate business applications [features] – Eggs, paragraph 50; item-item collaborative filter determines recommendations based on items’ similarity (e.g., business applications [features] similar to those already bought by the active user might be of interest to him [so the similarity indicates to what extent a user [segment] who uses application 1 might also use application 2]) – id. at paragraph 51; similarities [correlation scores] may be pre-calculated based on content – id. at paragraph 52); [and]
identify[ing] a correlation model for a tenant computing system under analysis based on a segment for the tenant computing system under analysis (collaborative filter is applied based, inter alia, on data fields describing tenants to determine a first plurality of business applications from a plurality of candidate business applications [features] – Eggs, paragraph 50; item-item collaborative filter determines recommendations based on items’ similarity (e.g., business applications [features] similar to those already bought by the active user might be of interest to him [so the similarity indicates to what extent a user who uses application 1 might also use application 2]) – id. at paragraph 51; similarities [correlation scores, collectively comprising a correlation model] may be pre-calculated based on content – id. at paragraph 52; note that the similarity scores are calculated on a per-user basis, and hence a separate model is identified for each user [segment of tenant computing system]); and 
apply[ing] the identified correlation model to usage data acquired from the tenant computing system under analysis to identify correlated features that are correlated to a feature used by the tenant computing system under analysis (recommendation system may take usage patterns into account – Eggs, paragraph 31; item-item collaborative filter determines recommendations based on items’ similarity (e.g., business applications [features] similar to those already bought by the active user might be of interest to him [so the similarity indicates to what extent a user who uses application 1 [feature used by the system under analysis] might also use application 2 – i.e., the system identifies applications correlated to application 1]) – id. at paragraph 51; based on the resulting list of business applications, recommended [i.e., correlated to already-used applications] business applications are determined [identified] and presented to the user – id. at paragraph 57 and Fig. 4, esp. ref. chars. S450-S460)….”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Huff and Walton, III to generate a correlation model corresponding to the extent to which users who use one feature also use another and to apply that model to a system under analysis, as disclosed by Eggs, and an ordinary artisan could reasonably expect to do so successfully.  Doing so would allow a tenant to select increased functionality that is particularly suited to the current configuration of its platform and to its personal needs.  See Eggs, paragraphs 4-5.

Response to Arguments
Applicant's arguments filed February 3, 2021 (“Remarks”) have been fully considered but they are, except as a rejection has been withdrawn or rendered moot by the introduction of a new ground of rejection, not persuasive.
Applicant’s arguments with respect to the rejections of claims 1-19 previously given under 35 USC § 101 are moot because those rejections have been withdrawn on grounds independent of those argued by Applicant.  See “Response to Amendment,” supra.  Regarding claim 20, Applicant argues (a) that the claim does not recite a mental process because the modeling feature usage across different tenant computing systems is not feasibly mentally performable; (b) the claim is integrated into a practical application because the claim as an ordered whole is directed to a system for making feature recommendations by looking to action data for tenants having users of which a user is not aware to generate a correlation model that surfaces features of which a human mind may not be aware; and (c) there is significantly more than the judicial exception in the claim because correlating feature usage across multiple tenant systems is not well-understood, routine, or conventional.  Remarks at 17-21.
Regarding argument (a), the claims only require, inter alia, grouping action data; segmenting the tenant computing systems into segments; comparing features used by the tenant computing systems; and generating, identifying, and applying a correlation model.  There are no limitations on the number or complexity of the various tenant computing systems under consideration, nor does the “correlation model” necessarily have to be a complex machine learning model.  Incidentally, this is what separates claim 20 from the other independent claims, while training a correlation model is clearly limited to the machine learning discipline and is not practically mentally performable, generating a model is practically performable in the mind, at least insofar as the “model” can be construed as a simple mathematical model correlating the usage of feature A with that of feature B among various tenants.
Regarding argument (b), the level of awareness of individual users of the underlying data and the correlations among data points is not part of the claim.  To the extent that Applicant argues that this supposed lack of awareness of other users and their underlying data renders the method mentally un-
Regarding argument (c), Applicant misunderstands the well-understood, routine, and conventional analysis.  It is only the additional elements, beyond those comprising the judicial exception itself, that are analyzed to determine whether they are well-understood, routine, and conventional – in this case, the acquisition of action data and the generation of a control signal.  Rather, Applicant argues that the process of correlating feature usage itself is not well-understood, routine, or conventional.  However, because Examiner analyzed the process of generating the correlation model as potentially mentally performable, the analysis of the generation, identification, and application limitations does not reach the point at which the routineness or conventionality of the limitations would need to be determined.
With respect to the art rejection of independent claim 1, Applicant argues that Eggs does not disclose a correlation model that develops correlations among features across multiple tenant computing systems.  Remarks at 22.  However, paragraph 18 of Eggs clearly discloses that the business application platform may include multiple tenant systems.  Moreover, paragraphs 50-53 disclose an application [feature] recommendation system that takes into consideration the fact that business applications bought by users or tenants similar to the active user could be of interest to the active user.  Because the system considers applications purchased by tenants similar to the tenant under consideration, it develops correlations between applications used by the tenant under consideration and those used by similar tenants that are not the tenant under consideration.
Regarding claim 11, Applicant asserts, without argument, that neither Huff nor Eggs discloses the application of a correlation model to usage data to identify a correlated feature.  Remarks at 23.  Applicant makes similar bare assertions, unaccompanied by argument, that the references previously cited do not 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C VAUGHN whose telephone number is (571)272-4849.  The examiner can normally be reached on M-R 7a-5:30p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/R.C.V./             Examiner, Art Unit 2125

/KAMRAN AFSHAR/             Supervisory Patent Examiner, Art Unit 2125